Citation Nr: 0127280	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  98-18 152A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
December 1996.

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the veteran's claim of entitlement to 
service connection for a right shoulder disability.  A 
hearing was held at the RO in December 1998 and before the 
undersigned member of the Board at the RO (i.e. Travel Board) 
in September 2001. 


REMAND

The veteran and his representative contend, in substance, 
that the veteran suffers from a right shoulder disability 
that was incurred in service, one that is a separate 
disability from his degenerative disc disease of the cervical 
spine. 

As noted, the veteran served on active duty from September 
1988 to December 1996.  Service medical records reflect that 
he was seen intermittently with right shoulder and neck pain 
while in service, originally the result of a football injury 
in November 1992.  A possible rotator cuff strain was 
diagnosed in January 1996, and a rotator cuff tear was 
diagnosed in February 1996.  As a result of a May 1997 VA 
compensation or pension examination, the veteran was 
diagnosed with right shoulder arthralgia and myofascial pain 
syndrome, right scapular area, by history.  X-rays of the 
shoulder taken at the time were normal.  Subsequent medical 
evidence appears to indicate that shoulder pain is a 
manifestation of the veteran's service-connected degenerative 
disc disease of the cervical spine (i.e. radiculopathy), 
although a chiropractor has indicated that the shoulder 
girdle is unstable (see the April 1999 record from Joseph 
Malerba, DC).  

The veteran essentially claims, including during the 
September 2001 Travel Board hearing, that he suffers from a 
right shoulder disability that is separate from his cervical 
spine disability.  The Board notes, however, that none of the 
medical evidence of record contains a definitive opinion as 
to whether such is the case.   

In this regard, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), which, among other things, 
redefines the obligations of VA with respect to the duty to 
assist.  See also, 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

With this in mind, the Board is of the opinion that the 
veteran should be afforded a comprehensive VA orthopedic 
examination in order to determine whether he suffers from a 
right shoulder disability related to service and/or whether 
the symptoms involving the shoulder are the manifestations of 
his service-connected cervical spine disability. 

As such, this matter is REMANDED to the RO for the following 
action:


1.  The RO should contact the veteran and 
his representative and request that they 
submit all evidence in the veteran's 
possession that is relevant to his claim 
of entitlement to service connection for 
a right shoulder disability.

2.  The RO should obtain and associate 
with the claims file all additional 
outstanding medical records pertinent to 
this claim, particularly those held by VA 
and any other government entity(ies).  If 
any requested records are unavailable, or 
the search for such records otherwise 
yields negative results, that fact should 
clearly be documented in the veteran's 
claims file, and the veteran and his 
representative so notified.

3.  After associating with the claims 
file all additional records noted in 
paragraphs 1 and 2, above, the RO should 
arrange to have the veteran undergo an 
orthopedic examination.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in his claims folder, including a 
complete copy of this REMAND.  All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should reported in detail.  The examiner 
should express opinion as to whether the 
veteran actually has a right shoulder 
disability or whether shoulder pain is a 
manifestation of a cervical spine 
disability.  If a separate right shoulder 
disability is diagnosed (i.e. one not the 
manifestation of the cervical spine 
disability), the examiner should express 
an opinion as to whether is it as least 
as likely as not that this disability is 
related to the veteran's service.  

All examination findings, along with the 
complete rationale for any opinions 
expressed and conclusions reached, should 
be set forth.

4.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  If none of the requested development 
provides evidence of a nexus between the 
claimed disability and the veteran's 
active military service (or does not 
support the veteran's contention that he 
has a right shoulder disability, related 
to service or otherwise), the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.  

6.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed. 

7.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should review the claim of 
entitlement to service connection for a 
right shoulder disability.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

8.  If this claim continues to be denied, 
the veteran and his representative must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




